DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,769,502 (hereinafter ‘502). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘502
Claim 1:
computing a first set of vector similarity measurements, wherein each vector similarity measurement of the first set of vector similarity measurements is computed based on a first numerical vector and a vector of a set of second numerical vectors, the first numerical vector representing an input keyword unit, each vector of the set of second 

forming a third numerical vector based on the first set of vector similarity measurements; 

computing a second set of vector similarity measurements, wherein each vector similarity measurement of the second set of vector similarity measurements is computed based on the third numerical vector and a vector of a set of fourth numerical vectors, the set of fourth numerical vectors representing a set of digital images; and 

selecting a set of one or more digital images of the set of digital images as relevant to the input keyword unit based on a set of one or more vector similarity measurements of the second set of vector similarity measurements.
Claim 1:
obtaining a word vector representing an input keyword unit, the word vector generated according to an embedding function that projects keyword units in a vector space as N-dimensional vectors and in which distances between vectors in the vector space correspond to semantic similarities between the keyword units; 



wherein each word vector, of the plurality of words vectors, is generated according to the embedding function; generating an image match vector comprising a plurality of vector similarity measurements, each vector similarity measurement of the plurality of vector similarity measurements based on a computed vector similarity between (a) the word vector representing the input keyword unit and (b) a respective word vector of the plurality of word vectors; 

computing a vector similarity measurement between the image match vector and a particular image vector, the particular image 

identifying the particular digital image as relevant to the input keyword unit based on the vector similarity measurement between the image match vector and the particular image vector.



Current Application					‘502
Claim 12:
multiplying a first matrix by a second matrix to generate a third matrix, the first matrix comprising a first set of numerical vectors, the second matrix comprising a second set of 

after generating the third matrix, obtaining a first numerical vector representing an input keyword unit; 

multiplying the third matrix by the first numerical vector representing the input keyword unit to generate a second numerical vector, the second numerical vector comprising a set of numerical elements, each numerical element of the set of numerical elements being for a digital of the set of digital images; and selecting a set of one or more digital images of the set of digital images as relevant to the input keyword unit 
Claim 8:
one or more computer programs having instructions configured for: 





Current Application					‘502
Claim 16:
one or more processors; 

storage media; and 

instructions stored in the storage media and which, when executed by the computing system, cause the computing system to perform: 


multiplying an image matrix by a category matrix to generate an image-label matrix, the image matrix comprising a first set of numerical vectors, the category matrix comprising a second set of numerical vectors, the image-label matrix comprising a third set of numerical vectors, each vector of the first set of numerical vectors representing a digital image of a set of digital images, each numerical vector of the second set of 
after generating the image-label matrix, obtaining a first numerical vector representing an input keyword unit; multiplying the image-label matrix by the first numerical vector representing the input keyword unit to generate a second numerical vector, the second numerical vector comprising a set of numerical elements, each numerical element of the set of numerical elements being for a digital image of the set of digital images; and

selecting a set of one or more digital images of the set of digital images as relevant to the input keyword unit based on the set of numerical elements of the second numerical vector.
Claim 15:
one or more processors; 

storage media; 

one or more computer programs stored in the storage media and configured for execution by the one or more processors, the one or more computer programs having instructions configured for: 

obtaining a word vector representing an input keyword unit, the word vector generated according to an embedding function that projects keyword units in a vector space as N-dimensional vectors and in which distances between vectors in the vector space correspond to semantic similarities between the keyword units; 

obtaining a plurality of word vectors representing a plurality of image content class 

generating an image match vector comprising a plurality of vector similarity measurements, each vector similarity measurement of the plurality of vector similarity measurements based on a computed vector similarity between (a) the word vector representing the input keyword unit and (b) a respective word vector of the plurality of word vectors; 

computing a vector similarity measurement between the image match vector and a particular image vector, the particular image vector being for a particular digital image, the particular image vector for the particular digital image comprising a plurality of probability values for the plurality of image 


Claims 2-11, 13-15 and 17-20 do not correspond to any claims of ‘502.
It is clear that all the elements of the application claims [1, 12 and 16] are to be found in patent claims [1, 8 and 15] (as the application claims [1, 12 and 16] fully encompasses patent claims [1, 8 and 15]). The difference between the application claims [1, 12 and 16] and the patent claims [1, 8 and 15] lies in the fact that the patent claim includes many more elements and is thus muchmore specific. Thus the invention of claims [1, 8 and 15] of the patent is in effect a "species" of the"generic" invention of the application claims [1, 12 and 16]. It has been held that the genericinvention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claims [1, 12 and 16] is anticipated by claims [1, 8 and 15] of the patent, it is not patentably distinct from claims [1, 8 and 15] of the patent.

Allowable Subject Matter
Claims 1-20 would be allowed provided the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.